Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 16, 2005








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed November 16, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01107-CV
____________
 
IN RE CHRISTUS HEALTH GULF COAST
D/B/A CHRISTUS ST. CATHERINE HEALTH & WELLNESS CENTER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On October 31, 2005, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator asks this court to direct the
Honorable Kent Sullivan, Judge of the 80th District Court of Harris County,
Texas, to vacate his order of September 29, 2005, denying Relator=s Motion for Protective Order.




In determining whether mandamus should issue, we confine our
focus to the record that was before the trial judge when the complained‑of
ruling was made.  See In re Bristol‑Myers
Squibb Co., 975 S.W.2d 601, 605 (Tex.1998) (orig. proceeding).   The record before the trial court at the
time of September 29, 2005, does not establish Relator is entitled to mandamus
relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed November 16, 2005.
Panel consists of
Justices Fowler, Edelman, and Guzman.